DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
In a preliminary amendment field 3/23/2022, Applicant cancelled claims 1-2 and added new claims 3-22.  In another preliminary amendment filed 5/18/2022, Applicant amended the drawings.  These amendments are acknowledged.  Claims 3-22 are pending and are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/14/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wackrow et al. US Pat. No. 5,150,701.
Wackrow teaches:
In Reference to Claim 3
A projectile magazine (magazine Fig. 2-3) configured for use with an airgun comprising a bolt (air rifle with bolt 28, Fig. 1), the projectile magazine comprising: 
a housing (magazine housing formed by plates 30/31) comprising: 
a loading end (near rear plate 30); and 
openings along a longitudinal axis extending from the loading end to a loading area (aligned longitudinal axis at the loading area defined through the rear and front apertures 64 from the rear plate 30 to the forward plate 31 in cylindrical area 32 where projectiles are held therebetween, Fig. 2-4); and 
a carousel comprising a plurality of projectile holders movable through the loading area (carousel drum 33), 
wherein each projectile holder comprises a projectile holder gap facing the loading end when in the loading area (a projectile holder gap is formed in each chamber of the carousel by resilient projectile holders 66 extending into each projectile holder cavity to form a gap that is smaller than the individual cylinder holding the projectile 38 to hold each projectile in the drum where the bolt 28 occupies the entire gap area when it enters the aligned chamber (Fig. 2), where the loading area gap is shown by 38/64 (66 not pictured in this view), Fig. 4), and 
wherein each projectile holder is configured to (i) resiliently deform to allow the bolt to pass through the projectile holder gap when exposed to forces created during separation of the projectile magazine and the bolt through the projectile holder gap (the bolt 28 extends into the aligned loading chamber S to apply enough force to deform the projectile holder 38/66 and move the projectile into the barrel for shooting in breech 14, Fig. 1-4) and (ii) not deform when exposed to forces generated by a projectile during use of the projectile magazine to allow a projectile to be moved from the projectile holder gap (the projectile is held by the smaller gapped projectile holder 38 with resilient portion 66, where 66 frictionally retains the projectile therein during use but does not deform to eject the projectile until the bolt pushes the projectile through by deforming and overcoming the resilient force of 66 in the projectile holder, Fig. 2-4, Col. 6 lines 1-16).  
In Reference to Claim 4
The projectile magazine of claim 3, wherein: the openings each comprise a housing gap between the loading area and the loading end that is less than a diameter of the bolt; and the housing is configured to resiliently deform when exposed to forces of the bolt being moved through the housing gap to permit the bolt to pass through the housing gap (the loading end openings 64 are offset with the carousel slightly to create a smaller than the bolt diameter to retain the projectile in the loading area, where the bolt enters the rear aperture and overcomes the resilient biased offset (caused by spring 42) to allow the bolt to then pass through the gap, Fig. 4, Col. 5 lines 51-63).  
In Reference to Claim 5
The projectile magazine of claim 3, wherein the projectile holder gap is smaller than a width of the bolt (resilient projectile holders 66 extend into each projectile holder cavity to form a gap that is smaller than the individual cylinder holding the projectile (38) to hold each projectile in the drum where the bolt 28 (and width of the bolt) occupies the entire projectile holder area wider than the original resilient gap when it enters the aligned chamber (Fig. 2-4)).  
In Reference to Claim 6
The projectile magazine of claim 3, wherein the housing further comprises a first housing part and a second housing part joined together with fasteners to form the housing (front plate 31 and rear plate 30 coupled by fasteners, Fig. 2-4).  
In Reference to Claim 7
The projectile magazine of claim 6, wherein: the first housing part comprises a first opening (opening in 64 in forward plate 31) and the second housing part comprises a second opening longitudinally aligned with the first opening (aligned opening 64 in rear plate 30); the loading area is between the first opening and the second opening (near rear plate 30); and the first opening and the second opening are sized to allow the bolt and the projectile to move through the loading area (aligned longitudinal axis at the loading area defined through the rear and front apertures/openings 64 from the rear plate 30 to the forward plate 31 in cylindrical area 32 where projectiles are held therebetween, Fig. 2-4).  
In Reference to Claim 8
The projectile magazine of claim 6, further comprising: a carousel holding space sized and shaped to hold the carousel and configured to permit the carousel to rotate at least in part within the carousel holding space (carousel 33 rotates within the housing about axle 34 and biased in a first direction by drive coil spring 42, Fig. 2-3).  
In Reference to Claim 9
The projectile magazine of claim 8, further comprising: a rotational biasing element positioned between the housing and the carousel, wherein the rotational biasing element is configured to bias the carousel to rotate in a first direction about the longitudinal axis (carousel 33 rotates within the housing about axle 34 and biased in a first direction by drive coil spring 42, Fig. 2-3).  
In Reference to Claim 10
The projectile magazine of claim 9, wherein the rotational biasing element comprises a coil spring (carousel 33 rotates within the housing about axle 34 and biased in a first direction by drive coil spring 42, Fig. 2-3).  
In Reference to Claim 11
A projectile magazine (magazine Fig. 2-3) for use with an airgun comprising a bolt (air rifle with bolt 28, Fig. 1), the projectile magazine comprising: 
a housing (magazine housing formed by plates 30/31) comprising: 
a first housing part (forward plate 31); 
a second housing part coupled to the first housing part (rear plate 30 coupled by fasteners, Fig. 2-4); 
a first opening defined in the first housing part (opening in 64 in forward plate 31); 
a second opening defined in the second housing part and longitudinally aligned with the first opening (aligned opening 64 in rear plate 30); and 
a loading area between the first opening and the second opening (near rear plate 30), 
wherein the first opening and the second opening are sized to allow the bolt and a projectile to move through the loading area (aligned longitudinal axis at the loading area defined through the rear and front apertures/openings 64 from the rear plate 30 to the forward plate 31 in cylindrical area 32 where projectiles are held therebetween, Fig. 2-4); and 
a carousel comprising a plurality of projectile holders movable through the loading area (carousel drum 33), 
wherein each projectile holder comprises a projectile holder gap facing a loading end of the first opening and the second opening when in the loading area (a projectile holder gap is formed in each chamber of the carousel by resilient projectile holders 66 extending into each projectile holder cavity to form a gap that is smaller than the individual cylinder holding the projectile 38 to hold each projectile in the drum where the bolt 28 occupies the entire gap area when it enters the aligned chamber (Fig. 2), where the loading area gap is shown by 38/64 (66 not pictured in this view), Fig. 4), 
wherein the projectile holder gap is smaller than a width of the bolt (resilient projectile holders 66 extend into each projectile holder cavity to form a gap that is smaller than the individual cylinder holding the projectile (38) to hold each projectile in the drum where the bolt 28 occupies the entire gap area when it enters the aligned chamber (Fig. 2-4)), and wherein each projectile holder is configured to (i) resiliently deform to allow the bolt to pass through the projectile holder gap when exposed to forces created during separation of the projectile magazine and the bolt through the projectile holder gap (the bolt 28 extends into the aligned loading chamber S to apply enough force to deform the projectile holder 38/66 and move the projectile into the barrel for shooting in breech 14, Fig. 1-4) and (ii) not deform when exposed to forces generated by a projectile during use of the projectile magazine to allow a projectile to be moved from the projectile holder gap (the projectile is held by the smaller gapped projectile holder 38 with resilient portion 66, where 66 frictionally retains the projectile therein during use but does not deform to eject the projectile until the bolt pushes the projectile through by deforming and overcoming the resilient force of 66 in the projectile holder, Fig. 2-4, Col. 6 lines 1-16).  
In Reference to Claim 12
The projectile magazine of claim 11, wherein: the first housing part comprises a plurality of first openings; the second housing part comprises a plurality of second openings; the plurality of first openings and the plurality of second openings each comprise a housing gap between the loading area (aligned longitudinal axis at the loading area defined through the rear and front apertures/openings 64 from the rear plate 30 to the forward plate 31 in cylindrical area 32 where projectiles are held therebetween, Fig. 2-4) and the loading end that is less than a diameter of the bolt (resilient projectile holders 66 extend into each projectile holder cavity to form a gap that is smaller than the individual cylinder holding the projectile (38) to hold each projectile in the drum where the bolt 28 (and width of the bolt) occupies the entire projectile holder area wider than the original resilient gap when it enters the aligned chamber (Fig. 2-4)); and the housing is configured to resiliently deform when exposed to forces of the bolt being moved through the housing gap to permit the bolt to pass through the housing gap (the bolt 28 extends into the aligned loading chamber S to apply enough force to deform the projectile holder 38/66 and move the projectile into the barrel for shooting in breech 14, Fig. 1-4).  
In Reference to Claim 13
The projectile magazine of claim 11, wherein the projectile holder gap is smaller than a width of the bolt (resilient projectile holders 66 extend into each projectile holder cavity to form a gap that is smaller than the individual cylinder holding the projectile (38) to hold each projectile in the drum where the bolt 28 (and width of the bolt) occupies the entire projectile holder area wider than the original resilient gap when it enters the aligned chamber (Fig. 2-4)).  
In Reference to Claim 14
The projectile magazine of claim 11, further comprising: a carousel holding space sized and shaped to hold the carousel and configured to permit the carousel to rotate at least in part within the carousel holding space (carousel 33 rotates within the housing about axle 34 and biased in a first direction by drive spring 42, Fig. 2-3).  
In Reference to Claim 15
The projectile magazine of claim 14, further comprising: a rotational biasing element positioned between the housing and the carousel, wherein the rotational biasing element is configured to bias the carousel to rotate in a first direction about a longitudinal axis defined by the projectile magazine (carousel 33 rotates within the housing about axle 34 and biased in a first direction by drive spring 42, Fig. 2-3).  
In Reference to Claim 16
The projectile magazine of claim 15, wherein the rotational biasing element comprises a coil spring (carousel 33 rotates within the housing about axle 34 and biased in a first direction by drive coil spring 42, Fig. 2-3).  
In Reference to Claim 17
An airgun comprising a bolt (air rifle with bolt 28, Fig. 1) and a projectile magazine (magazine Fig. 2-3), wherein the projectile magazine comprises: 
a housing (magazine housing formed by plates 30/31) comprising: 
a loading end (near rear plate 30); and 
openings along a longitudinal axis extending from the loading end to a loading area (aligned longitudinal axis at the loading area defined through the rear and front apertures/openings 64 from the rear plate 30 to the forward plate 31 in cylindrical area 32 where projectiles are held therebetween, Fig. 2-4); and 
a carousel comprising a plurality of projectile holders movable through the loading area (carousel drum 33), 
wherein each projectile holder comprises a projectile holder gap facing the loading end when in the loading area (a projectile holder gap is formed in each chamber of the carousel by resilient projectile holders 66 extending into each projectile holder cavity to form a gap that is smaller than the individual cylinder holding the projectile 38 to hold each projectile in the drum where the bolt 28 occupies the entire gap area when it enters the aligned chamber (Fig. 2), where the loading area gap is shown by 38/64 (66 not pictured in this view), Fig. 4), and 
wherein each projectile holder is configured to (i) resiliently deform to allow the bolt to pass through the projectile holder gap when exposed to forces created during separation of the projectile magazine and the bolt through the projectile holder gap (the bolt 28 extends into the aligned loading chamber S to apply enough force to deform the projectile holder 38/66 and move the projectile into the barrel for shooting in breech 14, Fig. 1-4) and (ii) not deform when exposed to forces generated by a projectile during use of the projectile magazine to allow a projectile to be moved from the projectile holder gap (the projectile is held by the smaller gapped projectile holder 38 with resilient portion 66, where 66 frictionally retains the projectile therein during use but does not deform to eject the projectile until the bolt pushes the projectile through by deforming and overcoming the resilient force of 66 in the projectile holder, Fig. 2-4, Col. 6 lines 1-16).  
In Reference to Claim 18
The airgun of claim 17, wherein: the openings each comprise a housing gap between the loading area and the loading end that is less than a diameter of the bolt; and the housing is configured to resiliently deform when exposed to forces of the bolt being moved through the housing gap to permit the bolt to pass through the housing gap (the loading end openings 64 are offset with the carousel slightly to create a smaller than the bolt diameter to retain the projectile in the loading area, where the bolt enters the rear aperture and overcomes the resilient biased offset (caused by spring 42) to allow the bolt to then pass through the gap, Fig. 4, Col. 5 lines 51-63).  
In Reference to Claim 19
The airgun of claim 17, wherein the projectile holder gap is smaller than a width of the bolt (resilient projectile holders 66 extend into each projectile holder cavity to form a gap that is smaller than the individual cylinder holding the projectile (38) to hold each projectile in the drum where the bolt 28 (and width of the bolt) occupies the entire projectile holder area wider than the original resilient gap when it enters the aligned chamber (Fig. 2-4)).  
In Reference to Claim 20
The airgun of claim 17, wherein the housing further comprises: a first housing part comprising a first opening (opening in 64 in forward plate 31); and a second housing part comprising a second opening longitudinally aligned with the first opening (aligned opening 64 in rear plate 30), wherein the first housing part and the second housing part are joined together with fasteners to form the housing (front plate 31 and rear plate 30 coupled by fasteners, Fig. 2-4), wherein the loading area is between the first opening and the second opening (near rear plate 30), and wherein the first opening and the second opening are sized to allow the bolt and the projectile to move through the loading area (aligned longitudinal axis at the loading area defined through the rear and front apertures/openings 64 from the rear plate 30 to the forward plate).  
In Reference to Claim 21
The airgun of claim 17, wherein the projectile magazine further comprises: a carousel holding space sized and shaped to hold the carousel and configured to permit the carousel to rotate at least in part within the carousel holding space (carousel 33 rotates within the housing about axle 34 and biased in a first direction by drive spring 42, Fig. 2-3).  
In Reference to Claim 22
The airgun of claim 21, wherein the projectile magazine further comprises: a rotational biasing element positioned between the housing and the carousel, wherein the rotational biasing element is configured to bias the carousel to rotate in a first direction about the longitudinal axis (carousel 33 rotates within the housing about axle 34 and biased in a first direction by drive spring 42, Fig. 2-3).  
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Call (11,098,976) teaches a very similar air gun magazine having a housing, carousel, and projectile holders having an outer gap in the outward direction similar to the claimed magazine.  Chia (11,353,279), Milliman (4,422,433), and Braughler (3,913,553) also teach similar magazines for air guns.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711